      Case 1:18-cv-11633-NMG Document 5 Filed 10/25/18 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                    )
TIMOTHY DOYLE YOUNG,                )
                                    )
          Plaintiff,                )
                                    )
          v.                        )       Civil Action No.
                                    )       18-11633-NMG
JEFF SESSIONS, US Attorney          )
General, et al.,                    )
                                    )
          Defendants.               )
                                    )

                          MEMORANDUM & ORDER

GORTON, J.

     For the reasons set forth below, the Court orders that this

action be DISMISSED.

I.   Background

     Pro se litigant Timothy Doyle Young, who is currently

confined at USP Florence ADMAX in Colorado, has filed a 167-page

civil complaint containing fifty separate claims.        Young’s

lawsuit concerns alleged conditions of confinement at USP

Florence ADMAX, including medical care, retaliation and other

violations of First Amendment rights, and deprivation of

personal property.    He also claims that the Federal Judiciary

has violated his rights by refusing to file his petitions for

review, and allegedly covering up criminal acts of the executive

and judicial branches of the federal government.        Plaintiff

names four parties as defendants: United States Attorney General
       Case 1:18-cv-11633-NMG Document 5 Filed 10/25/18 Page 2 of 6



Jeff Sessions, the Department of Justice, the United States, and

the “Judicial Council.”     With regard to the latter, the Court

assumes Plaintiff is referring to the Judicial Council of the

First Circuit. 1

II.   Discussion

      A.     Filing Fee

      Plaintiff has neither paid the $400 filing fee nor sought

to leave proceed in forma pauperis.       In light of Plaintiff’s

litigation history in the federal courts, the absence of any

attempt by him to resolve the filing fee can hardly be construed

as an oversight.     According to information found on PACER, which




1Plaintiff alleges in his complaint that “[t]he Judicial Council
was given notice of criminal conduct by the Judicial branch in
#01-15-90029 but has failed to act.” Compl. at 1,¶ 2. The
Court presumes that the number sequence “#01-15-90029” refers to
a complaint of judicial misconduct of the same number filed in
the First Circuit. In an order dated April 26, 2016, First
Circuit Judge Torruella dismissed judicial misconduct complaint
number 01-15-90029 as frivolous and not cognizable, and he noted
that the complainant was “an incarcerated pro se litigant” and
“a frequent filer who has filed over 100 cases nationwide.” See
Torruella, C.J., Order, In Re: Judicial Misconduct Complaint No.
01-15-90029, Apr. 26, 2016, available at
http://www.ca1.uscourts.gov/sites/ca1/files/01-15-
90029%20order.pdf (last viewed Oct. 12, 2018). The First
Circuit Judicial Council affirmed the order of dismissal. See
Judicial Council of the First Circuit, Order, Judicial
Misconduct Complaint No. 01-15-90029, Sept. 21, 2016, available
at http://www.ca1.uscourts.gov/sites/ca1/files/01-15-90029.J.pdf
(last viewed Oct. 12, 2018). Plaintiff’s apparent designation
of the Judicial Council of the First Circuit as a defendant is
the only arguable basis for venue to reside in the District of
Massachusetts. The action has no other apparent connection to
this District.

                                    2
         Case 1:18-cv-11633-NMG Document 5 Filed 10/25/18 Page 3 of 6



is the Federal Judiciary’s public electronic records system,

Plaintiff has filed approximately 187 civil actions in district

courts throughout the country, most likely in an attempt to

avoid the “three strikes” provision of the Prisoner Litigation

Reform Act, see 28 U.S.C. § 1915(g), and filing restrictions

placed upon him by the United States District Court for the

District of Colorado, see Young v. United States, C.A. No. 14-

00073-LTB, ECF No. 24 (D. Colo. Apr. 22, 2014) (requiring Young

to seek permission prior to filing any civil action). 2            As

another district court has said of Plaintiff:

     The Plaintiff, who is incarcerated at USP Florence in
     Colorado, has an apparent strategy of filing suits in
     district courts across the country in an effort to
     evade § 1915(g). Numerous courts have issued opinions
     informing Mr. Young that he is not permitted to
     proceed in forma pauperis. See, e.g., In re Young,
     382 F. App’x 148, 149 (3d Cir. 2010) (applying
     § 1915(g) and noting that “Young has worn out his
     welcome elsewhere”); Young v. United States, 88 Fed.
     Cl. 283, 291 (2009) (counting over sixty suits
     initiated by the Plaintiff, and stating that “Mr.
     Young has made himself an example of the type of
     plaintiff Congress was trying to address when it
     enacted the Prison Litigation Reform Act.”); Young v.
     United States, No. 14-CV-11930, 2014 WL 2533834, at *2
     (E.D. Mich. June 5, 2014) (noting that the Plaintiff
     “was advised by federal district judges on at least
     three separate occasions that he was precluded from

2Under the Prison Litigation Reform Act, a prisoner plaintiff
generally cannot proceed in forma pauperis if he has, on three
or more prior occasions, filed an action or appeal that was
dismissed on the ground that it was frivolous, was malicious, or
failed to state a claim upon which relief may be granted. See
28 U.S.C. § 1915(g). Where a prisoner has “three strikes,” he
may only proceed in forma pauperis if he is “under imminent
danger of serious physical injury” with regard to the misconduct
alleged in the complaint. Id.
                                3
      Case 1:18-cv-11633-NMG Document 5 Filed 10/25/18 Page 4 of 6



     proceeding in forma pauperis ... because of these
     prior dismissals.”); Young v. United States, No. 2:13-
     CV-00833, 2013 WL 6710775, at *2 (S.D. Ohio Dec. 18,
     2013), report and recommendation adopted, No. 2:13-CV-
     00833, 2014 WL 2515586 (S.D. Ohio June 4, 2014); Young
     v. United States, No. 3:14-CV-0420-B, 2014 WL 1660689,
     at *l (N.D. Tex. Apr. 18, 2014).

Young v. Mellady, C.A. No. 5:15-14151, 2016 WL 4596355, at *1

(S.D.W.V. Sept. 2, 2016) (alteration in original).

     B.    Review of the Complaint

     Although the filing fee is not resolved, the Court will

proceed to a preliminary review of the complaint.        Under 28

U.S.C. § 1915A, the Court is required to screen prisoner

complaints in civil actions that seek redress from a

governmental entity or officers or employees of a governmental

entity.   See 28 U.S.C. § 1915A(a).     The Court is required to

dismiss a complaint sua sponte if the claims therein are

frivolous, malicious, fail to state a claim on which relief may

be granted, or seek monetary relief against a defendant who is

immune from such relief.    See 28 U.S.C. 28 U.S.C. § 1915A(b).

     Here, the Court will limit its assessment of the complaint

to one dispositive issue: that of the sovereign immunity of the

United States.   The United States (including its various

branches, departments, agencies, and officers sued in their

official capacities) enjoys immunity from suit except in those

instances in which it has expressly consented to be sued.            See

FDIC v. Meyer, 510 U.S. 471, 475 (1994); McCloskey v. Mueller,


                                   4
       Case 1:18-cv-11633-NMG Document 5 Filed 10/25/18 Page 5 of 6



446 F. 3d 262, 271-72 (1st Cir. 2006).       Thus, the doctrine of

sovereign immunity bars this action against the Department of

Justice, the United States, the Judicial Council, and Attorney

General Sessions in his official capacity unless the United

States has expressly consented to be sued. 3

      Plaintiff has not identified, nor can the Court discern, a

waiver of the sovereign immunity of the United States relevant

to this action.   In a very general sense, the Federal Tort

Claims Act (“FTCA”) could be applicable to some of the types of

claims Plaintiff brings.     Under the FTCA, Congress waived the

sovereign immunity of the United States with regard to certain

claims for money damages arising from the misconduct of federal

employees acting within the scope of their employment.          See 28

U.S.C. §§ 1346(b), 2671-2680; Barrett ex rel. Estate of Barrett

v. United States, 462 F.3d 28, 36 (1st Cir. 2006).         However, a

plaintiff may not institute a claim under the FTCA in a federal

district court until (1) the plaintiff has filed an

administrative claim with the appropriate federal agency; and

(2) the agency finally denies the administrative claim or six




3To the extent Plaintiff is bringing Bivens claims against the
Attorney General Session in his individual capacity, Plaintiff
has not alleged facts from which the Court can reasonably infer
that this defendant was directly involved in any violation of
Plaintiff’s constitutional rights. See, e.g., Ruiz Rivera v.
Riley, 209 F.3 24, 28 (1st Cir. 2000) (stating that “respondeat
superior is not a viable theory of Bivens liability”).

                                    5
      Case 1:18-cv-11633-NMG Document 5 Filed 10/25/18 Page 6 of 6



months pass without a final denial of the administrative claim--

whichever comes first.    28 U.S.C. § 2675(a).     This

administrative remedy exhaustion requirement is jurisdictional,

see Barrett, 462 F.3d at 38; see also McNeil v. United States,

508 U.S. 106, 113 (1993) (“The FTCA bars claimants from bringing

suit in federal court until they have exhausted their

administrative remedies.”), and Plaintiff does not indicate that

he has fulfilled this prerequisite.

                                 ORDER

     For the foregoing reasons, the Court orders that this

action be DISMISSED.

So ordered.

                                          /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated: 10/25/2018




                                   6
